Citation Nr: 0944523	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for residuals of right forearm fracture.  

2.  Whether there was clear and unmistakable error (CUE) in a 
July 3, 1967 rating decision that denied entitlement to 
service connection for residuals of a right forearm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from May 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) rendered in September 2006 and January 2007 rating 
decision.  In September 2006, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a right forearm 
fracture.  In January 2007, the RO determined that there was 
no CUE in a prior 1967 rating decision that denied service 
connection for residuals of a right forearm fracture.  

The Board observes that both the March 2007 statement of the 
case and August 2007 supplemental statement of the case 
addressed the issue on appeal as a single issue "whether the 
decision to deny compensation for residuals, fracture, right 
forearm was clearly and unmistakably erroneous."  The stated 
issue does not limit itself to the 1967 initial denial or the 
2006 decision denying to application to reopen the claim.  
Furthermore, the reasons and bases of the decisions discuss 
both the claim of CUE in the prior 1967 denial and the 
Veteran's claim to reopen based on new and material evidence.  
According, the Board has phrased the issues on appeal as 
listed above.  In this regard, the Board observes that, by 
addressing both the claim to reopen along with the claim for 
CUE, VA has treated this case as if an appeal was timely 
filed of the denial to reopen, any timing deficiency of the 
substantive appeal is deemed waived with respect to this 
issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  In an unappealed July 3, 1967, rating decision, the RO 
denied service connection for residuals of a right forearm 
fracture.

2.  The evidence associated with the claims file subsequent 
to the July 1967 rating decision, when considered by itself 
or with the evidence previously of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The RO's July 3, 1967 rating decision that denied service 
connection for residuals of a right forearm fracture was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO incorrectly applied 
the statutory or regulatory provisions extant at that time 
such that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a right forearm fracture.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 

2.  The July 3, 1967 RO decision which denied entitlement to 
service connection for residuals of a right forearm fracture 
did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). The Court further 
held that VA failed to demonstrate that, "lack of such a pre- 
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

With respect to the claim to reopen, the Veteran was provided 
with the notice required by the VCAA, by letter dated in June 
2006, prior to the initial adjudication of the claim to 
reopen.  In the letter, the Veteran was specifically informed 
of the deficiencies in the record that resulted in the 
earlier denial of the claim.  He was also made aware of the 
specific definitions of what constitutes new and material 
evidence.  Furthermore, the letter provided the Veteran with 
notice of the disability-rating and effective-date elements 
of the claim.  Accordingly, the Board has complied with its 
duty to notice the Veteran of the information necessary to 
substantiate his claim.  

With regard to the duty to assist, the Veteran has not 
identified any relevant VA or federal records that are not 
currently associated with the claims folder.  Furthermore, 
while he has not been afforded a VA examination in connection 
with the claim to reopen, the Board observes that VA need not 
conduct an examination with respect to the claims of whether 
new and material evidence has been received to reopen 
previously denied claims of entitlement to service 
connection.  In this regard, the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)  Based 
on the foregoing, the Board concludes that the duty to assist 
the Veteran in his claim to reopen has been satisfied.  

With respect to the CUE claim, the issue of whether a July 3, 
1967 rating decision contains CUE is legal in nature, and its 
outcome is determined by the interpretation and application 
of the law and regulations rather than by consideration of 
conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the CUE claim.  

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board observes that the Veteran reported 
on his original application for compensation in April 1967 
that he sustained an injury to his right forearm that 
resulted in non-union of the bones in 1954 prior to service.  
He felt that service aggravated his condition.

The Veteran's original claim for service connection for 
residuals of a right forearm fracture was denied by means of 
a rating decision rendered on July 3, 1967, based on a 
finding that the disability had preexisted his active service 
and was not aggravated therein.  The Veteran was informed of 
this decision by letter dated July 5, 1967, but he did not 
appeal.  

In addition to his April 1967 application, the evidence of 
record at the time of the July 1967 rating included the 
Veteran's service treatment records (STR) and the report of a 
May 1967 VA examination.  

The medical evidence added to the record since the July 1967 
rating decision documents the Veteran's treatment for several 
medical conditions, but does not document any evidence 
suggesting that the Veteran's residual of a right forearm 
fracture were aggravated during service.  In summary, the 
medical evidence added to the record does not relate to an 
unestablished fact necessary to substantiate the claim and is 
accordingly not new and material.

In various statements to the RO, the Veteran asserted that 
his preservice right forearm fracture had healed prior to 
service and that active service had aggravated the 
disability.  The Veteran expressed his belief that the 
findings of the military board showed a marked difference 
from the beginning of service until his forearm problems 
became more significantly symptomatic years after his entry.  
While the Veteran's statements have been added to the 
records, they are cumulative and redundant in nature, in 
particular his assertion on his April 1967 claim that service 
aggravated his right forearm condition that predated service.   

In sum the Board concludes that new and material evidence has 
not been presented to reopen this claim.

CUE Claim

As noted above, the Veteran's initial claim for service 
connection for residuals of a right forearm fracture was by 
denied by the RO in a July 3, 1967 rating decision.  The 
Veteran was informed of the determination, but did not appeal 
the decision.  As such, that determination is considered 
final, although it may be reversed if found to be based upon 
clear and unmistakable error.  38 U.S.C.A. § 7105.  

The Veteran asserts that there was clear and unmistakable 
error in the July 3, 1967 rating decision that denied service 
connection for residuals of a right forearm fracture.  The 
July 3, 1967 rating decision is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority or except as provided in  38 C.F.R. § 3.105 (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error. . . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger. 

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.

The record reflects that that the Veteran's claim for CUE 
rests on his belief that the right forearm fracture which he 
incurred and for which he was treated when he was seven years 
old had properly healed prior to his induction into service 
in May 1964.  He indicates that his right forearm was fine 
when he went through basic training at Parris Island, South 
Carolina, training at Camp Pendleton, California, and during 
his service as an infantryman in South Vietnam.  He further 
indicates that it was not until he returned from Vietnam and 
was stationed at Camp Lejeune, North Carolina that his arm 
began to hurt and he was diagnosed with a separated fracture 
of the right radius bone with healing on both ends.  
According to the Veteran, although doctors told him that such 
fracture was incurred before service, he believes that a 
simple fracture occurred in service and over time separated 
and started to heal on the ends of the bone to a point of 
discomfort and pain.  See April 2007 VA Form 9, Appeal to the 
Board of Veterans' Appeals.

As in effect in 1967, a pre-existing injury or disease will 
be considered to have been aggravated where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the nature progress of the disease.  See 38 U.S.C. § 353 
(1964); 38 C.F.R. § 3.306(a) (1967). Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b) (1967).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

The evidence of record at the time of the July 1967 RO 
decision, included the Veteran's service treatment records.  
Specifically, the Veteran's May 1964 enlistment examination 
shows that the Veteran reported that he had been hospitalized 
for a broken arm.  The examiner further elaborated by noting 
that the Veteran had fractured his right forearm at age seven 
and that there was no sequelae.  On physical examination, the 
examiner reported that the Veteran's upper extremities were 
abnormal.  He specifically indicated that the Veteran had a 
right radius fracture in 1954. 

A January 1967 service treatment record shows that the 
Veteran reported experiencing pain for one month in the area 
where he had broken his arm when he was seven years old.  He 
was diagnosed with a non-union of a fracture of the right 
ulna that existed prior to service.

The Veteran was admitted to the U. S. Naval Hospital at Camp 
Le Jeune, North Carolina on January 30, 1967 for a Medical 
Board examination.  Such Medical Board examination showed 
that the Veteran reported a history of a fracture to both 
bones in his right forearm when he was seven, which had 
failed to heal in a normal manner, despite undergoing four 
operations to effect union of the fractured ulna.  The 
Veteran reported that he experienced discomfort and a grating 
sensation when he performed stressful motion, but that he had 
not been disabled by the discomfort.  Physical examination, 
on admission, was within normal limits, except for a 
prominence on the ulnar aspect of the right forearm at the 
junction of the middle and proximal third of the ulnar.  
There was no significant tenderness over the proximal ulnar, 
when the forearm was stressfully rotated and the Veteran had 
a full range of motion at the elbow and full range of 
supination and pronation of the right forearm.  Sensation and 
circulation distal to the old fracture were intact and grip 
strength was equal bilaterally.  The examiner noted that the 
Veteran's present physical findings, including a well-
established nonunion of the ulnar fracture at the junction of 
the middle and proximal thirds of that bone with a bone plate 
that was secured by multiple bone screws, were the same as 
those noted at the time of his admission.

A February 13, 1967 Medical Board Report shows that it was 
recommended that the Veteran be discharged as a result of 
physical disability from the Marines because he was unfit for 
duty as a result of a right ulna fracture with a chronic 
nonunion, with no artery or nerve involvement, that existed 
prior to service, may be permanent, was not aggravated by 
service, that was not due to the Veteran's own misconduct, 
and which was not incurred in the line of duty.  The Medical 
Board Report shows that the Veteran was released for 
discharge from the service, having waived his right to a 
hearing before a Physical Evaluation Board.  A March 10, 1967 
record shows that on March 9, 1967, the Veteran was 
discharged by reason of physical disability,

A May 1967 VA Report of Examination shows that the Veteran 
complained of experiencing pain and lack of movement in his 
right arm.  Physical examination of the Veteran's right arm 
showed some deformity, a bony protrusion at the upper quarter 
of the right ulna, which was not tender and appeared to be in 
continuation with the shaft of the ulna.  All of the 
musculature was intact, there were no sensory or circulatory 
disturbance.  There was about a 5-10 degree flexion 
contracture at the elbow joint.  Forearm lacked about 5 or 10 
degrees of complete supination.  Pronation was full and 
motions of the wrist and elbow joint are otherwise normal.  
The examiner indicated that there was x-ray evidence of non-
union of a fractured ulna with residual Lane plate and 
intrameduallary pin.  The examiner diagnosed the Veteran with 
residuals of an old right forearm fracture.  

The RO, in its July 1967 rating decision, denied service 
connection for residuals of a right forearm fracture on the 
basis that there was no permanent aggravation of the 
Veteran's pre-existing right arm disability by the military 
service.  In reaching this determination, the RO noted that 
the Veteran's entrance examination showed a history of a 
right radius fracture and that the January 30, 1967 Medical 
Board report stated that the Veteran's right forearm 
fractured existed prior to service, was not aggravated by 
service, did not occur in the line of duty, and was not due 
to misconduct.  The RO also noted that the May 1967 VA 
examination report showed that since the Veteran's discharge 
from service, he had worked as a meat cutter and routinely 
cut meat with his dominant right hand.  The RO also indicated 
that the examiner reported that the Veteran had not had 
medical attention for his right arm since his discharge from 
service.

As noted above, the Veteran has argued that there was CUE in 
the RO's July 3, 1967 rating decision because his pre-
existing right arm injury had healed prior to his induction 
into service and that the right arm symptomatology that he 
experienced in service was due to a new right arm injury.  
However, the Board finds that such argument is unpersuasive. 
As noted above, the evidence of record at that time included 
service treatment records (which included a May 1964 entrance 
examination and January 1967 Medical Board examination 
report) and a May 1967 VA examination report, in which it was 
repeatedly reported that the Veteran had a right forearm 
fracture prior to service and that the Veteran continued to 
have a "well-established" or "old" right forearm fracture 
in service.  The Board notes that the Veteran has not 
contended and the record does not demonstrate that at the 
time of the July 3, 1967 rating decision, that there was any 
evidence to the contrary available to the RO.   Therefore the 
Board finds that the RO made a reasonable fact-finding 
determination based on the evidence of record in 1967.

Further, to the extent that the Veteran's current arguments 
concerning aggravation of disability can be interpreted as, 
in essence, an argument that the RO improperly weighed the 
evidence before it at the time of the July 1967 rating 
decision, the Board notes that a claim for CUE on the basis 
that the previous adjudication had improperly weighed and 
evaluated the evidence can never satisfy the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 44; see also Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) (an attack on what is 
deemed an improper conclusion cannot be the basis of a CUE).

Notwithstanding the above conclusion, the Board finds that 
given the clinical evidence of record at the time of the July 
1967 rating decision, it was entirely reasonable for the RO 
to conclude that the Veteran had a  pre-existing right arm 
disability and that it had not been permanently aggravated by 
service.  In this regard, the Veteran reported a history of a 
right arm fracture prior to service on his May 1964 entrance 
examination and his in-service treatment records, including 
x-rays, continued to show a right ulna fracture with a 
chronic nonunion.  Additionally, a January 30, 1967 Medical 
Board report showed that the examiner found that the 
Veteran's physical findings at that present time were the 
same as on his admission into service and subsequently, in 
February 1967, the Medical Board found that the Veteran's 
right ulna fracture existed prior to service and was not 
aggravated by service.

In conclusion, the Board finds that the Veteran has not 
demonstrated that the July 3, 1967 RO decision which denied 
entitlement to service connection for a right forearm 
fracture was based on incorrect facts, as they were known at 
that time, involved misapplication of the law as it was then 
in effect, or was undebateable erroneous.  Accordingly, the 
Veteran's CUE claim must fail. 


ORDER

New and material evidence having not been received, reopening 
of the claim of entitlement to service connection for 
residuals of a fracture of the right forearm is denied. 

As the July 3, 1967 rating decision which denied entitlement 
to service connection for a right forearm fracture has not 
been shown to represent CUE, the appeal is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


